Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1: 
Group I, claim(s) 1-7, drawn to an apparatus.
Group II, claim(s) 8-12, drawn to a container.
Group III, claim(s) 13-15 drawn to a system.
Group IV, claim(s) 16-21 drawn to a container.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a dispenser with a cylindrical with an inner and body and an outer body, this technical feature is not a special technical feature as Suzuki (US 5,273,187). Suzuki teaches claim 1, a syringe body including an inner portion of the syringe body includes print material particles; and a print material output connected to the inner portion of the syringe body to output the print material particles form the inner portion of the syringe body (see figure 1, double needle connected to the syringe barrel 2 of the protective sleeve); a plunger (3) located in the inner portion of the syringe body; wherein the inner portion of the syringe body and the syringe body are fixed relative to each other.  Additionally, Suzuki teaches claims 8 and 13, the print material particle container comprises an outer syringe body having a cross sectional shape; an inner syringe body having a cross-sectional shape and coaxially located in the outer syringe body, wherein the cross-sectional shape of the inner syringe body is different than the outer syringe body (column 2, line 44-column 5, line 13; figure 1) and a plunger (3). As for claim 16, Suzuki teaches the outer body has a cross section shape wherein the reservoir of printing material particles comprises particles of printing material (syringe barrel 2, figure 1, column 2 line 44- column 5 line 13), a plunger (3) for adjusting the volume of the reservoir and an output structure (double needle) having a shape to interface with the cylindrical cross sectional shape of an input structure of the receiving reservoir. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743